— Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered October 6, 1978, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment with a maximum of 16 years. Judgment modified, as a matter of discretion in the interest of justice, by *645reducing the sentence to an indeterminate term of imprisonment with a maximum of 10 years. As so modified, judgment affirmed and case remitted to the Supreme Court, Richmond County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence imposed was excessive to the extent indicated herein. Rabin, J. P., Gulotta, Martuscello and Mangano, JJ., concur.